Mr. Justice Smith delivered the opinion of the court. The defendant in error, H. E. Chislett, recovered a judgment in the Municipal Court of Chicago for professional services rendered as a surgeon on the son of the plaintiffs in error February 16, 1908. It appears that the patient was suffering from acute, diffusive, suppurative peritonitis, and in the opinion of Dr. Chislett he could be expected to live only a short time unless operated upon, and that medical treatment alone offered no assurance of recovery. The defense attempted to be made out was that the operation was performed in an improper and careless manner and directly contributed to the death of the boy. The contentions of the parties and the substantial facts in support of them were placed before the jury. The employment of the plaintiff below was not disputed. It was a question of fact for the jury to determine from the evidence whether the operation was improperly and carelessly performed or not. Some errors intervened in the rulings on evidence, but we are not satisfied from an examination of the record that the judgment is contrary to the law and the evidence, or resulted from substantial errors of the trial court directly affecting the matters at issue between the parties. The judgment is affirmed. Affirmed.